DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims

The present application is a continuation of co-pending application 17/554,911, which is a continuation of U.S. Patent 11,240,324.  Applicant’s amendment filed on September 12, 2022 has been entered.  Claim 1, 2, 8, 11, 16 and 19-20 are amended.  Claim 1-20 are pending in the application.  Applicant’s amendment has overcome the objection(s) of claim 2 and 8 previously set forth in the Non-Final Office Action mailed on June 10, 2022.

Response to Arguments

Applicant's arguments, see p.7-10, filed on June 10, 2022, with respect to the rejection(s) of claim 1-20 under double patenting and 35 U.S.C. § 103 have been fully considered but not persuasive.

(A) On p.7-8, “Applicant does not admit that the claims are obvious in view of U_S. Patent No. 11,240,324. However, Applicant requests that the rejection be held in abeyance. When the pending claims are in condition for allowance, Applicant will assess the rejection and, if needed, a Terminal Disclaimer in compliance with 37 CFR. § 1.321 will be filed to obviate these rejections.
Applicant does not admit that the claims are obvious in view of U.S. Patent Application No. 17/554,911. However, Applicant requests that the rejection be held in abeyance. When the pending for allowance, Applicant will assess the rejection and, if needed, a Terminal Disclaimer in compliance with 37 CFR. § 1.321 will be filed to obviate these rejections.”

Regarding point (A), Applicant does not provide any argument and Examiner maintains the non-statutory double patenting until a proper Terminal Disclaimer is filed.

(B) On p.8-9, Applicant argues “Dai merely discloses customer interactions with one or more pages associated with an online marketplace may be aggregated into historical navigational patterns. Where a series or sequence of customer interactions is subsequently received from a customer, such interactions may also be aggregated into a pattern, which may be compared to one or more of the historical navigational patterns. An item recommendation may be identified for the customer based at least in part on the comparison of the received navigational pattern to one or more of the historical navigational patterns. (Dai, Abstract).
Applicant respectfully submits that contrary to that alleged in the Office Action, there is no teaching in Dai of the historical navigational patterns (allegedly, the “routes’) that preceded the purchase of items (allegedly, the “equivalent routes”) being “[divided] based on the plurality of equivalent routes into the plurality of clusters”. Instead, the item recommendation in Dai is merely being generated based on a comparison of the historical navigation patterns and the received user’s navigation patterns.”

Regarding point (B), Examiner acknowledges the Applicant’s remarks and the citation of Dai.  A route merely means a way of achieving something (https://www.collinsdictionary.com/us/dictionary/english/route).  In this case, a route would mean navigational patterns [way] of making an item purchase [achieving something].  Dai discloses a plurality of navigational patterns that preceded the purchase of items from an online marketplace is identified.  In other words, each set of navigational patterns toward a purchase of item (such as the entry of any keywords into a search box 220 or the selection of one or more of the categories 231-236 displayed on the web page 200 of FIG. 2) is a route.  Similar routes toward the purchase of each item are identified based on the navigational patterns.  Further, in step 720, a histogram of the frequencies of the respective navigational patterns and the items purchased following each of the navigational patterns in descending order is generated. For example, each of the navigational patterns may be uniquely identified and sorted or ranked based on the number of instances in which a specific item was purchased following such navigational patterns [Dai, column 15, line 7-23].  In other words, navigation patterns toward purchasing a specific item are divided into a cluster in the histogram.

(C On p.9-10, Applicant argues “Since navigational patterns in Liu include one or more navigational steps that are sequentially common to at least some of the clickstreams in the set but not in consecutive order, the navigational patterns cannot correspond to the “clusters” as delineated in the amended claims 1, 19, and 20, because the clusters are not generated by “dividing the plurality of routes based on the plurality of equivalent routes” that based on the chronological sequence of user interactions.
To further clarify the distinctions from Liu, Applicant has amended the claims 1, 19, and 20 to recite: “identifying a plurality of equivalent routes based on an analysis of the chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes”.
Additionally, since the navigational patterns in Liu cannot correspond to the clusters in the claims, Liu interface 400 cannot disclose “causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters,” as recited in amended independent claims 1, 19, and 20.”

Regarding point (C), Examiner acknowledges the Applicant’s remarks and the citation of Dai.  Examiner submits that the Applicant’s argument is misleading because chronological sequence does not necessarily mean consecutive order.  In dictionary terms, chronological mere means arranged in the order of time (https://www.collinsdictionary.com/us/dictionary/english/chronological), and sequence merely means a particular order in which things happen or are arranged (https://www.collinsdictionary.com/us/dictionary/english/sequence).  In combination, chronological sequence means things happened in the order of time.  As Applicant agreed in the remarks, Liu discloses navigational patterns that are sequentially common, which is equivalent to chronological sequences.  Further, algorithm 215 is configured to obtain a set of (at least two) clickstreams [routes], and compare the clickstreams to identify any navigational patterns that are sequentially common to at least some of the clickstreams in the set.  The sets of clickstreams with sequentially common navigational patterns identified as respective clusters are displayed in user interface 400 [Liu, Fig. 4, para 0040, 0046-0047].

Therefore, the combination of Dai and Liu reads on the claim limitation of 1, 19 and 20.  Claim 1, 19 and 20 remains rejected under 35 U.S.C. 103.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,240,324 (hereinafter ‘324) in view of Dai (US Patent 9,691,096) and Liu (PG PUB US2017/0244796).

Claim 1 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of the patent ‘324. The instant application claim is an obvious variant of the patent '324. See the table below which shows both application claims on limitation bases.

Claim No.
Application
No. 17/719,180 instant application
Claim No.
DP.
US Patent 11,240,324
1
A method comprising: 

generating, by a processor, user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website, wherein the website comprises a plurality of web pages; 

determining a plurality of routes taken within the website by the plurality of users based on the user interaction information, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included in the website; 

generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises: 

identifying a plurality of equivalent routes based on an analysis of chronological sequence of user interactions with the plurality of website elements in each of
the plurality of routes, and 

dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters, wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 

causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.
1
A method of analyzing website visitor behavior by an analysis server, comprising:

analyzing, by the analysis server, electronically obtained website visitor recordings associated with a website visit of each of a plurality of website visitors;

determining, by the analysis server, a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements, the website elements being elements within a webpage and wherein the website elements comprise document object model (DOM) elements;

labeling each DOM element with a label;

dividing, by the analysis server, the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website and wherein the dividing further comprises comparing the labels of the DOM elements to each other to determine which of the labels of the DOM elements are equivalent labels and categorizing routes comprising the equivalent labels of the DOM elements into a single cluster; and

sorting the clusters by number of routes.
19
A non-transitory computer readable medium having stored thereon instructions, when executed by a processor, causes the processor to perform operations comprising: 

generating user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website, wherein the website comprises a plurality of web pages; 

determining a plurality of routes taken within the website by the plurality of users based on the user interaction information, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included in the website; 

generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises: 

identifying a plurality of equivalent routes based on an analysis of chronological sequence of user interactions with the plurality of website elements in each of
the plurality of routes, and

dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters, wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 

causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.
9
A non-transitory computer readable medium having stored thereon instructions for causing processing circuitry to perform a process, the process comprising:

analyzing, by the analysis server, electronically obtained website visitor recordings associated with a website visit of each of a plurality of website visitors;

determining, by the analysis server, a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements, the website elements being elements within a webpage and wherein the website elements comprise document object model (DOM) elements;

labeling each DOM element with a label;

dividing, by the analysis server, the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website and wherein the dividing further comprises comparing the labels of the DOM elements to each other to determine which of the labels of the DOM elements are equivalent labels and categorizing routes comprising the equivalent labels of the DOM elements into a single cluster; and

sorting the clusters by number of routes.
20
A system comprising: 

a processor; and 

a memory storing instructions that, when executed by the processor, causes the system to perform operations comprising: 

generating user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website, wherein the website comprises a plurality of web pages; 

determining a plurality of routes taken within the website by the plurality of users based on the user interaction information, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included in the website; 

generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises: 

identifying a plurality of equivalent routes based on an analysis of chronological sequence of user interactions with the plurality of website elements in each of
the plurality of routes, and 

dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters, wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 

causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.
10
A system for causing a processing circuitry to perform a process, comprising:

a processing circuitry; and

a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to:

analyze website visitor recordings associated with a website visit of each of a plurality of website visitors;

determine a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements, the website elements being elements within a webpage and wherein the website elements comprise document object model (DOM) elements;

label each DOM element with a label;

divide the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website and wherein divide the plurality of routes paths into clusters further comprises compare the labels of the DOM elements to each other to determine which of the labels of the DOM elements are equivalent labels and categorizing routes comprising the equivalent labels of the DOM elements into a single cluster; and

sort the clusters by number of routes.


However, the patent ‘324 does not expressly recite “generating, by a processor, user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website, wherein the website comprises a plurality of web pages; 
generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises: 
identifying a plurality of equivalent routes based on an analysis of chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes, and
wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 
causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.” in claim 1 of the instant application.
Dai teaches “generating, by a processor, user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website,” (The marketplace 140 [website] may include or operate one or more physical computer machines or devices, having one or more processors 141, servers 142 or databases 143, and may feature software applications and/or hardware components for analyzing data [user interaction information] received from customers, such as the customers 110, 120, 130, including data regarding customers' movements, actions, preferences, purchasing histories or personal information, where such interactions are captured and recorded by the systems and methods of the present disclosure [Dai, column 9, line 20-36; column 14, line 51-54]);
“generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises:” (At step 720, a histogram of the frequencies of the respective navigational patterns and the items purchased following each of the navigational patterns in descending order is generated. For example, each of the navigational patterns may be uniquely identified and Sorted or ranked based on the number of instances in which a specific item was purchased following such navigational patterns.  In other words, navigation patterns toward purchasing a specific item are divided into a cluster in the histogram [Dai, column 15, line 17-23]);
	“identifying a plurality of equivalent routes based on an analysis of chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes, and” (A plurality of navigational patterns that preceded the purchase of items (similar paths toward the purchase of items) from an online marketplace is identified. Such patterns may be stored in one or more data stores in association with the each of the respectively purchased items, and may have been defined based on any number of interactions or steps [user interactions with the plurality of website elements] taken by customers, including but not limited to the entry of any keywords into a search box 220 or the selection of one or more of the categories 231-236 displayed on the web page 200 of FIG. 2, or any other interactions [Dai, column 15, line 7-16]);
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the patent ‘324 to comprise the claimed limitation to effectively enhance user experience for item recommendation, where the recommendation is processed by providing historical interactions of one or more customers with the online marketplace [Dai, Abstract].
However, the patent ‘324 as modified by Dai does not teach “wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 
causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.”
	Liu teaches “wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and” (User interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams.  A representation of the number of clickstreams associated with each displayed representation of a navigational pattern can be provided for display therewith, for instance, as a number, a bar graph.  Since a clickstream generally includes records detailing various interactions made between a user and the assets of a resource, the number on the bar graph represents the number of user as well as the number of routes [Liu, para 0046-0047, 0021]);
“causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.” (FIG. 4 is an exemplary user interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams of interacting assets (e.g. application user interfaces), where bar graphs shows the quantity of clickstreams that are identified as being associated with each navigational pattern.  In the example of fig. 4, it shows    the navigation pattern 410 is the most common path [Liu, Fig. 4, para 0046-0047, 0021]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify patent ‘324-Dai to comprise the claimed limitation to effectively represent clickstream visually, and further provide analysts with an easy-to-navigate interface for pinpointing path segments of interest for further analysis [Liu, para 0002].

Claim 1 is therefore unpatentable under Obviousness-type Double Patenting.  Similar reasoning applies to independent claims 19 and 20 as well as dependent claims 2-18 of the instant application.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-21 of copending Application No. 17/554,911 (hereinafter '911) in view of Dai (US Patent 9,691,096) and Liu (PG PUB US2017/0244796).

Claim 1 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 2 of the copending application ‘911. The instant application claim is an obvious variant of the copending application '911. See the table below which shows both application claims on limitation bases.

Claim No.
Application
No. 17/719,180 instant application
Claim No.
Copending Application 17/554,911
1
A method comprising: 

generating, by a processor, user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website, wherein the website comprises a plurality of web pages; 

determining a plurality of routes taken within the website by the plurality of users based on the user interaction information, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included in the website; 

generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises: 

identifying a plurality of equivalent routes based on an analysis of chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes, and 

dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters, wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 

causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.
2
A method of analyzing website visitor behavior, comprising: 

analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users; 

determining a plurality of routes taken within the website by the plurality of users based on the plurality of website visitor recordings, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included on the website;

associating each of the plurality of website elements with respective labels; 

determining sets of equivalent labels in the respective labels; 

dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels; and 

outputting the plurality of clusters for display on a client device.
19
A non-transitory computer readable medium having stored thereon instructions, when executed by a processor, causes the processor to perform operations comprising: 

generating user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website, wherein the website comprises a plurality of web pages; 

determining a plurality of routes taken within the website by the plurality of users based on the user interaction information, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included in the website; 

generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises: 

identifying a plurality of equivalent routes based on an analysis of chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes, and

dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters, wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 

causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.
11
A non-transitory computer readable medium having stored thereon instructions, when executed by a processor, causes the processor to perform operations comprising: 

analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users; 

determining a plurality of routes taken within the website by the plurality of users based on the plurality of website visitor recordings, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included on the website; 

associating each of the plurality of website elements with respective labels; 

determining sets of equivalent labels in the respective labels; 

dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels; and 

outputting the plurality of clusters for display on a client device.
20
A system comprising: 

a processor; and 

a memory storing instructions that, when executed by the processor, causes the system to perform operations comprising: 

generating user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website, wherein the website comprises a plurality of web pages; 

determining a plurality of routes taken within the website by the plurality of users based on the user interaction information, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included in the website; 

generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises: 

identifying a plurality of equivalent routes based on an analysis of chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes, and 

dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters, wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 

causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.
13
A system comprising: 

a processing circuitry; 

and memory, the memory containing instructions that, when executed by the processing circuitry, causes the system to perform operations comprising: 

analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users; 

determining a plurality of routes taken within the website by the plurality of users based on the plurality of website visitor recordings, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included on the website; 

associating each of the plurality of website elements with respective labels; 

determining sets of equivalent labels in the respective labels; 

dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels; and 

outputting the plurality of clusters for display on a client device.


However, the copending application ‘911 does not expressly recite “generating, by a processor, user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website, wherein the website comprises a plurality of web pages; 
generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises: 
identifying a plurality of equivalent routes based on an analysis of chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes, and 
dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters, wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 
the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.” in claim 1 of the instant application.
Dai teaches “generating, by a processor, user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website,” (The marketplace 140 [website] may include or operate one or more physical computer machines or devices, having one or more processors 141, servers 142 or databases 143, and may feature software applications and/or hardware components for analyzing data [user interaction information] received from customers, such as the customers 110, 120, 130, including data regarding customers' movements, actions, preferences, purchasing histories or personal information, where such interactions are captured and recorded by the systems and methods of the present disclosure [Dai, column 9, line 20-36; column 14, line 51-54]);
	“identifying a plurality of equivalent routes based on an analysis of chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes, and” (A plurality of navigational patterns that preceded the purchase of items (similar paths toward the purchase of items) from an online marketplace is identified. Such patterns may be stored in one or more data stores in association with the each of the respectively purchased items, and may have been defined based on any number of interactions or steps [user interactions with the plurality of website elements] taken by customers, including but not limited to the entry of any keywords into a search box 220 or the selection of one or more of the categories 231-236 displayed on the web page 200 of FIG. 2, or any other interactions [Dai, column 15, line 7-16]);
	“generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises:
	“dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters,” (At step 720, a histogram of the frequencies of the respective navigational patterns and the items purchased following each of the navigational patterns in descending order is generated. For example, each of the navigational patterns may be uniquely identified and Sorted or ranked based on the number of instances in which a specific item was purchased following such navigational patterns.  In other words, navigation patterns toward purchasing a specific item are divided into a cluster in the histogram [Dai, column 15, line 17-23]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application ‘911 to comprise the claimed limitation to effectively enhance user experience for item recommendation, where the recommendation is processed by providing historical interactions of one or more customers with the online marketplace [Dai, Abstract].
However, the copending application ‘911 as modified by Dai does not teach “wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 
the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.”
	Liu teaches “wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and” (User interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams.  A representation of the number of clickstreams associated with each displayed representation of a navigational pattern can be provided for display therewith, for instance, as a number, a bar graph.  Since a clickstream generally includes records detailing various interactions made between a user and the assets of a resource, the number on the bar graph represents the number of user as well as the number of routes [Liu, para 0046-0047, 0021]);
“the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.” (FIG. 4 is an exemplary user interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams of interacting assets (e.g. application user interfaces), where bar graphs shows the quantity of clickstreams that are identified as being associated with each navigational pattern.  In the example of fig. 4, it shows    the navigation pattern 410 is the most common path [Liu, Fig. 4, para 0046-0047, 0021]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application ‘911-Dai to comprise the claimed limitation to effectively represent clickstream visually, and further provide analysts with an easy-to-navigate interface for pinpointing path segments of interest for further analysis [Liu, para 0002].

Claim 1 is therefore unpatentable under Obviousness-type Double Patenting.  Similar reasoning applies to independent claims 19 and 20 as well as dependent claims 2-18 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Liu (PG PUB US2017/0244796).

Regarding claim 1, Dai teaches “a method comprising: generating, by a processor, user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website,” (The marketplace 140 [website] may include or operate one or more physical computer machines or devices, having one or more processors 141, servers 142 or databases 143, and may feature software applications and/or hardware components for analyzing data [user interaction information] received from customers, such as the customers 110, 120, 130, including data regarding customers' movements, actions, preferences, purchasing histories or personal information, where such interactions are captured and recorded by the systems and methods of the present disclosure [Dai, column 9, line 20-36; column 14, line 51-54]);
“wherein the website comprises a plurality of web pages;” (Customers who visit an online marketplace may execute a number of interactions with such pages, including but not limited to the specific interactions listed on each particular page [Dai, column 14, line 44-46]);
	“determining a plurality of routes taken within the website by the plurality of users based on the user interaction information, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included in the website;” (The systems and methods of the present disclosure may capture, record and/or observe such interactions, and utilize such interactions with in defining one or more navigational patterns [chronological sequence], directed to identifying commonalities between navigational patterns of historically observed user interactions with the elements (such as links and scroll bar) one or more web pages, such as such as the page that are displayed at an online marketplace, and navigational patterns of presently observed user interactions with such page [Dai, Fig. 2, column 14, line 51-61; column 12, line 63-64]);
	“identifying a plurality of equivalent routes based on an analysis of chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes, and” (A plurality of navigational patterns that preceded the purchase of items (similar paths toward the purchase of items) from an online marketplace is identified. Such patterns may be stored in one or more data stores in association with the each of the respectively purchased items, and may have been defined based on any number of interactions or steps [user interactions with the plurality of website elements] taken by customers, including but not limited to the entry of any keywords into a search box 220 or the selection of one or more of the categories 231-236 displayed on the web page 200 of FIG. 2, or any other interactions [Dai, column 15, line 7-16]);
	“generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises:
	“dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters” (At step 720, a histogram of the frequencies of the respective navigational patterns and the items purchased following each of the navigational patterns in descending order is generated. For example, each of the navigational patterns may be uniquely identified and Sorted or ranked based on the number of instances in which a specific item was purchased following such navigational patterns.  In other words, navigation patterns toward purchasing a specific item are divided into a cluster in the histogram [Dai, column 15, line 17-23]).
However, Dai does not teach “wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and
causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.”
	Liu teaches “dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters,” (Algorithm 215 is configured to obtain a set of (at least two) clickstreams [routes], and compare the clickstreams to identify any navigational patterns that are sequentially common to at least some of the clickstreams in the set.  In other words, clickstreams with sequentially common navigational patterns are identified as clusters [Liu, para 0040]) “wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and” (User interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams.  A representation of the number of clickstreams associated with each displayed representation of a navigational pattern can be provided for display therewith, for instance, as a number, a bar graph.  Since a clickstream generally includes records detailing various interactions made between a user and the assets of a resource, the number on the bar graph represents the number of user as well as the number of routes [Liu, para 0046-0047, 0021]);
“causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.” (FIG. 4 is an exemplary user interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams of interacting assets (e.g. application user interfaces), where bar graphs shows the quantity of clickstreams that are identified as being associated with each navigational pattern.  In the example of fig. 4, it shows    the navigation pattern 410 is the most common path [Liu, Fig. 4, para 0046-0047, 0021]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai to comprise the claimed limitation to effectively represent clickstream visually, and further provide analysts with an easy-to-navigate interface for pinpointing path segments of interest for further analysis [Liu, para 0002].

Regarding claim 2, Dai as modified by Liu teaches “associating each of the plurality of website elements with respective labels;” (Customer performs searches by keywords [respective labels] or may also browse for items in categories [respective labels].  Multiple navigational patterns may be defined based on one or more subsets of such interactions based on one or more of the actions following the respective keyword or category searches.  It implies the keywords and categories are associated with the website elements [Dai, column 4, line 57 – column 5, line 3]);
“determining sets of equivalent labels in the respective labels,
wherein dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters is based on the sets of equivalent labels.” (Multiple navigational patterns [clusters] may be defined based on one or more subsets of such interactions based on one or more of the actions following the respective keyword [equivalent labels] or category [equivalent labels] searches [Dai, column 5, line 67 - column 6, line 3]).

Regarding claim 3, Dai as modified by Liu teaches “receiving, a plurality of events associated with the user interactions, wherein generating the user interaction information is based on the plurality of events.” (A navigational pattern or vector may further contain information such as an area or portion of a web page that is selected, clicked or viewed [events] by the customer, where such interactions are captured and recorded by the systems and methods of the present disclosure [Dai, column 4, line 43-49; column 14, line 51-54]).

Regarding claim 4, Dai as modified by Liu teaches “wherein the plurality of events is received from a tracking script.” (Clickstreams are typically collected by a logging component (e.g., a script or software component) of the resource, which can be configured to gather data about the user's interactions with the resource [Liu, para 0022]).
	The motivation regarding to the obviousness to claim 1 is also applied to claim 4.

Regarding claim 5, Dai as modified by Liu teaches “wherein the plurality of events comprise a mouse movement, a mouse click activity, a keyboard press, scrolling, a resizing of a window display, or any combination thereof.” (A navigational pattern or vector may further contain information such as an area or portion of a web page that is selected, clicked or viewed by the customer [Dai, column 4, line 43-49]).

Regarding claim 6, Dai as modified by Liu teaches “further comprising: generating a plurality of recordings based on the user interaction information, wherein the plurality of recordings comprise visualizations of interactions by the plurality of users with the website.” (In response to receiving an input corresponding to a selected path analysis control button, the clickstream data analytics service can be configured to generate and provide for display a user interface, such as user interface 800. The user interface 800 can include a variety of low level details of the clickstream [recording] corresponding to a selected path analysis control button. It implies multiple recordings are generated for different paths for different users [Liu, Fig. 8, para 0062-0063]);
The motivation regarding to the obviousness to claim 1 is also applied to claim 6.

Regarding claim 7, Dai as modified by Liu teaches “wherein the user interface comprising one of the recordings.” (The user interface 800 can include a variety of low level details of the clickstream [recording] corresponding to a selected path analysis control button [Liu, Fig. 8, para 0063]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 7.

Regarding claim 8, Dai as modified by Liu teaches “wherein the plurality of recording comprises a plurality of metadata associated with the plurality of events.” (Multiple recordings are generated for different paths for different users.  In Fig. 8, each variety of low level details of the clickstream includes metadata such as asset name (e.g. page name), user's unique identifier 810, a graphical timeline 820 illustrating the date and time each asset was accessed by the user, collected device information 830, a detected geographic location of the user 840, and/or a timeline of notable actions 850 identified based on the assets accessed by the user [Liu, para 0062-0063]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 8.

Regarding claim 9, Dai as modified by Liu teaches “wherein determining the plurality of routes taken within the website by the plurality of users is based on the plurality of metadata, or” (In Fig. 8, each variety of low level details of the clickstream includes metadata such as asset name (e.g. page name).  The graphical representations of the individual clickstreams 710 [routes], or “individual paths,” are generated and provided for display as colored, shaped, and/or distinguishable representations of assets corresponding to each individual clickstream that is associated with the navigational pattern 730. [Liu, Fig. 7-8, para 0063, 0061]);
“generating the plurality of clusters is based on the plurality of metadata.” (In Fig. 8, each variety of low level details of the clickstream includes metadata such as asset name (e.g. page name).  Each navigational pattern 410, 420, 430, 440, 450, 460 [navigational patterns as clusters] is delineated by a representation of assets [Liu, Fig. 4, 8, para 0063, 0046]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 9.

Regarding claim 10, Dai as modified by Liu teaches “wherein the plurality of metadata comprise an identification of the web page, a duration of the recording, or a data of the recording.” (Fig. 8 shows metadata including page name [identification of the web page], graphical timeline 820 [duration] illustrating the date and time each asset was accessed by the user, and timeline of notable actions 850 identified based on the assets accessed by the user [data of the recording] [Liu, para 0063]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 10.

Regarding claim 11, Dai as modified by Liu teaches “wherein the plurality of metadata comprise an identification of visited web pages included in the web pages of the web site, wherein the visited web pages are web pages displayed to the users during the visit.” (In Fig. 8, each variety of low level details of the clickstream includes metadata such as asset name (e.g. page name), user's unique identifier 810, a graphical timeline 820 illustrating the date and time each asset was accessed by the user, collected device information 830, a detected geographic location of the user 840, and/or a timeline of notable actions 850 identified based on the assets accessed by the user [Liu, para 0063]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 11.

Regarding claim 13, Dai as modified by Liu teaches “wherein the plurality of metadata comprise identifications of elements in the visited web pages that are engaged by the users during the visits, data related to cursor movements, clicks, hovers, or scrolls by the users during the visits, or any combination thereof.” (If the non-analyst user is “interacting with” (e.g., clicking, touching, mouse-over, scrolling, hovering over, selecting, deselecting, etc.) various interactive modules of a software application, the logging component 154 can be configured to record, in a clickstream associated with the non-analyst user, interactive modules interacted with or accessed, a timestamp each interactive module was accessed or interacted with, the amount of time the non-analyst user accessed or interacted with each interactive module, the order each interactive module was accessed or interacted with, and the like [Liu, para 0036]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 13.

Claim 19 lists all the same elements of claim 1 respectively and a non-transitory computer readable medium having stored thereon instructions, when executed by a processor, causes the processor to perform operations (The data and/or computer executable instructions, programs, firmware, software and the like (also referred to herein as “computer executable” components) described herein may be stored on a computer-readable medium that is within or accessible by the smartphone 112, the laptop computer 122, the tablet computer 132 and/or the marketplace processors 141, servers 142, databases 1483 or web site 144, and having sequences of instructions which, when executed by a processor (such as a central processing unit, or CPU), cause the processor to perform all or a portion of the functions and/or methods described herein [Dai, column 10, line 59 - column 11, line 2]) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 19.

Claim 20 lists all the same elements of claim 1 respectively and a system comprising: a processor; and a memory storing instructions that, when executed by the processor, causes the system to perform operations (The marketplace 140 may include or operate one or more physical computer machines or devices, having one or more processors 141, servers 142 or databases 143, and may feature software applications and/or hardware components for analyzing data received from customers, such as the customers 110, 120, 130, including data regarding customers’ movements, actions, preferences, purchasing histories or personal information. The servers have the necessary electronics, software, memory, storage, databases, firmware, logic/state machines, microprocessors to perform the functions described herein and/or achieve the results described herein [Dai, column 9, line 20-36, 51-57)) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Liu (PG PUB US2017/0244796) as applied to claim 1-11, 13 and 19-20 above, and further in view of Wood (PG PUB US2002/0045154) and Park (PG PUB US2011/0119126).

Regarding claim 12, Dai as modified by Liu does not teach “wherein the plurality of metadata comprise a page time value for each of the visited web pages that indicates a length of time each of the visited web pages is displayed to the users,” 
Wood teaches “wherein the plurality of metadata comprise a page time value for each of the visited web pages that indicates a length of time each of the visited web pages is displayed to the users,” (The preference for certain content presented to users, is measured by the amount of time spent viewing pages.  It implies there are a page time value for each page in order to measure the content preference [Wood, para 0063]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Liu to comprise the claimed limitation to effectively measure the preference of content consumed by the users [Wood, para 0063].
However, Dai as modified by Liu and Wood does not teach “a website time value that indicates a total length of time visited web pages are displayed to the users during visits to the website, respectively.”
Park teaches “a website time value that indicates a total length of time visited web pages are displayed to the users during visits to the website, respectively.” (Monitoring system 150 tracks the consumer activity 320 for a duration, such as total duration of visits to the advertiser's website [Park, para 0039]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Liu-Wood to comprise the claimed limitation to effectively determine the effectiveness of an advertising campaign whether it increases online interest by consumers [Park, para 0004, 0039].

Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Liu (PG PUB US2017/0244796) as applied to claim 1-11, 13 and 19-20 above, and further in view of Amershi (PG PUB US2013/0055268).

Regarding claim 14, Dai as modified by Liu does not teach “wherein the plurality of website elements comprise document object model (DOM) elements.”
Amershi teaches “wherein the plurality of website elements comprise document object model (DOM) elements.” (A web log contains sequences of web page URLs, along with web pages that were visited, the type of web actions performed at each interaction, and an XPATH of a DOM tree node [DOM element] which was accessed at each step.  As the user has multiple interactions, there are multiple DOM tree nodes are accessed [Amershi, para 0031]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Liu to comprise the claimed limitation to effectively enhance the analyzing capability by allowing additional way to group user interaction sequences into clusters, where the DOM tree node information is used to group user interaction sequences with similar web actions into clusters [Amershi, para 0006].

	Regarding claim 15, Dai as modified by Liu and Amershi teaches “generating a plurality of labels for the DOM elements and associating the DOM elements with the plurality of labels.” (The pre-processor 210 extracts its label field from the identified DOM node.  For example, “submit” is labeled to the identified DOM node and such label is used to generate the ClearScript statement “click the “submit” button” corresponding to a web action [Amershi, para 0032]).
	The motivation regarding to the obviousness to claim 14 is also applied to claim 15.

	Regarding claim 16, Dai as modified by Liu and Amershi teaches “wherein dividing the plurality of routes into the plurality of clusters further includes:” (A plurality of navigational patterns [clusters] that preceded the purchase of items (similar paths toward the purchase of items) from an online marketplace is identified [Dai, column 15, line 7-16]);
	“comparing the plurality of labels of the DOM elements; and” (An action class sequence mapper 213 maps sequences of related web actions into sequences of web action classes, where the labels of DOM node (e.g. the label “Search” for the “Search” filed, “Go” for the “Go” button) are compared in order to map the web actions into the web action classes [Amershi, para 0048, Table 2]);
	“determining the plurality of clusters based on the equivalent labels being associated with the DOM elements.” (As shown in Fig. 4, sequences 440-442 of action classes are grouped into cluster 451, where sequences 440-442 comprises web action of action class A [label]. Similar sequences 443, 444, and 445 are in a second cluster 452, and similar sequences 446, 447, and 448 are in a third cluster 453 [Amershi, para 0055]);
	The motivation regarding to the obviousness to claim 14 is also applied to claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Liu (PG PUB US2017/0244796) as applied to claim 1-11, 13 and 19-20 above, and further in view of Vijayaraghavan (PG PUB US2014/0222503).

Regarding claim 17, Dai as modified by Liu teaches “wherein dividing the plurality of routes into the plurality of clusters further includes” (A plurality of navigational patterns [clusters] that preceded the purchase of items (similar paths toward the purchase of items) from an online marketplace is identified [Dai, column 15, line 7-16]).
However, Dai as modified by Liu does not teach “calculating at least one of: number of key performance indicators within each route of the plurality of routes, number of steps taken within each route of the plurality of routes, or total time spent within each route of the plurality of routes.”
	Vijayaraghavan teaches “calculating at least one of: number of key performance indicators within each route of the plurality of routes, number of steps taken within each route of the plurality of routes, or total time spent within each route of the plurality of routes.” (For each of the plurality users, subsequent to capturing the raw click stream data and performing steps (170) and (171) of FIG. 3 to transform [calculate] the data including the dynamic art component such as number of key performance indicators (e.g. chat status and purchase status) [Vijayaraghavan, para 0079-0080, table 6]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Liu to comprise the claimed limitation to effectively enhance analyzing each website visitor, where the visitor can be categorized based on the KPI of chat status and purchase status as shown in table 2 [Vijayaraghavan, para 0061, table 2].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Liu (PG PUB US2017/0244796) as applied to claim 1-11, 13 and 19-20 above, and further in view of DÃNILÃ-DUMITRESCU (PG PUB US2018/0248902).

Regarding claim 18, Dai as modified by Liu does not teach “further comprising applying data serializing to metadata associated with the plurality of recordings.”
	DÃNILÃ-DUMITRESCU teaches “further comprising applying data serializing to metadata associated with the plurality of recordings.” (Parameters [metadata] may then be extracted from the log files 10 [website visitor recordings] using the known schema for the log data from each data source and serialized into a format as shown at the end of paragraph 0216 [DÃNILÃ-DUMITRESCU, para 0216]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Liu to comprise the claimed limitation to effectively enhance network security by comparing user actions against a model of expected actions more efficiently and/or faster when the metadata from log files are converted to a common data schema and format [DÃNILÃ-DUMITRESCU, para 0007, 0013].
	
Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 22, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441